Citation Nr: 0817225	
Decision Date: 05/26/08    Archive Date: 06/04/08

DOCKET NO.  06-19 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
ankle pain.  

2.  Entitlement to service connection for claimed bilateral 
leg pain.  

3.  Entitlement to service connection for claimed low back 
strain.  

4.  Entitlement to service connection for claimed neck pain.  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2005 and April 2006 rating 
decisions issued by the RO.  

The issue of service connection for claimed neck pain is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  



FINDINGS OF FACT

The veteran is not shown to have bilateral ankle pain, 
bilateral leg pain or low back strain due to any event or 
incident of his period of active military service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by bilateral ankle pain due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303 (2007).  

2.  The veteran is not shown to have a disability manifested 
by bilateral leg pain due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303 (2007).  

3.  The veteran is not shown to have a disability manifested 
by mild low back strain due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

The RO has obtained records of treatment reported by the 
veteran,  For reasons described in further detail 
hereinbelow, a VA examination addressing the etiology of the 
veteran's claimed disorders has not been found to be 
"necessary" under 38 U.S.C.A. § 5103A(d).  

To date, the RO has not afforded the veteran a VA 
examination, with opinions as to the etiology of his claimed 
disorders.  Such opinions are "necessary" under 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159 when: (1) there is competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period, (3) there is 
an indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  

In this case, however, there is no medical evidence linking 
the veteran's claimed disorders to service, and there exists 
no reasonable possibility that a VA examination would result 
in findings favorable to the veteran.  Accordingly, the Board 
finds that etiology opinions are not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in an August 2005 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and Court cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  
  
Here, the noted VCAA notice was issued prior to the appealed 
December 2005 rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claims and 
assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  By a March 2006 letter the RO 
notified the veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Board has reviewed the service medical records and finds 
no evidence of complaints, findings or treatment for 
bilateral ankle pain, bilateral leg pain or mild low back 
strain during service.  Subsequent to service, the veteran 
now asserts that he injured his back, legs, and ankles in a 
jeep rollover accident during service while he was stationed 
at Fort Meade.  

The Board is aware that the veteran received treatment in a 
private facility in December 1972 for complaints of pain in 
the neck and right knee due to an automobile accident.  The 
examination showed the veteran to be in no acute discomfort.  
The veteran had no noted deformity of the back, but he did 
note a contusion of the right knee.  The record indicated the 
veteran improved rapidly and was discharged in good 
condition.  

A September 1990 VA examination indicates that the veteran 
had complaints of back pain and left knee and ankle pain.  He 
was diagnosed with status post mild low back strain and 
status post mild bilateral ankle strains with adequate weight 
bearing.  The X-ray studies of the lumbar spine showed no 
evidence of acute injury or slippage.  The X-ray studies of 
both feet and ankles showed no gross evidence of bony 
abnormalities.  

A May 2005 VA treatment record indicates ankle pain; however 
gives no indication of the etiology or length of time of the 
pain.  

Given its review of the record, the Board is simply unable to 
find evidence of current disabilities manifested by bilateral 
ankle pain, bilateral leg pain and low back strain related to 
the veteran's period of service.  Here the only evidence of 
current disabilities related to service is the veteran's lay 
statements of inservice injury as a result of a jeep rollover 
accident.  

The veteran is certainly competent to report symptomatology 
capable of lay observation.  However, he does not possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  

Further, the service treatment records simply do not indicate 
any type of inservice injury.  His current statements are 
also shown to be consistent with earlier comments made by the 
veteran.  Also, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly these claims for service 
connection are denied.  



ORDER

Service connection for claimed bilateral ankle pain is 
denied.  

Service connection for claimed bilateral leg pain is denied.  

Service connection for claimed mild low back strain is 
denied.  



REMAND

The Board notes that the veteran expressed timely 
disagreement with an April 2006 rating decision denying 
service connection for claimed neck pain.  To date, however, 
no Statement of the Case has been issued.  It remains 
incumbent upon the RO to issue a Statement of the Case 
addressing this particular issue, and, as indicated in 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), this 
matter must be addressed on remand.  See also 38 C.F.R. § 
19.26 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO must take appropriate steps to 
issue a Statement of the Case concerning 
the issue of service connection for 
claimed neck pain.  All indicated 
development should be taken in this 
regard.  The veteran should, of course, 
be advised of the time period within 
which to perfect his appeal.  38 C.F.R. § 
20.302(b) (2007).  

Thereafter, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


